

113 SRES 554 ATS: Recognizing the month of October 2014 as “National Principals Month”.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 554IN THE SENATE OF THE UNITED STATESSeptember 17 (legislative day, September 16), 2014Mr. Franken (for himself, Mr. Hatch, Mr. Markey, Mr. Cochran, Mr. Boozman, and Mr. Lee) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the month of October 2014 as
		  National Principals Month.Whereas the National Association of Secondary School
			 Principals and the National Association of Elementary School Principals
			 have
			 declared the month of October 2014 to be National Principals
			 Month;Whereas principals are educational visionaries,
			 instructional and assessment leaders, disciplinarians, community builders,
			 budget analysts, facilities managers, and administrators of legal and
			 contractual obligations;Whereas principals work collaboratively with teachers and
			 parents to develop and implement a clear mission, high curriculum
			 standards,
			 and performance goals;Whereas principals create school environments that
			 facilitate great teaching and learning and continuous school
			 improvement;Whereas the vision, actions, and dedication of principals
			 provide the mobilizing force behind any school reform effort; andWhereas the celebration of National Principals Month would
			 honor elementary school, middle school, and high school principals, and
			 recognize the importance of principals in ensuring that every child has
			 access
			 to a high-quality education: Now, therefore, be itThat the Senate—(1)recognizes the
			 month of October 2014 as National Principals Month; and(2)honors the
			 contribution of principals in the elementary schools, middle schools, and
			 high
			 schools of the United States by supporting the goals and ideals of
			 National
			 Principals Month.